PER CURIAM.
The appellant brought this appeal seeking review of an “Order Denying Plaintiffs Motion to Reinstate Claim of Lien and Lis *736Pendens and to Establish Bond,” in which the trial court treated appellant’s Motion to Establish Bond as a motion to stay a previously entered nonfinal order. See Hargrove v. Meadows Development of Northwest Florida, Inc., 869 So.2d 1275 (Fla. 1st DCA 2004). The Court lacks appellate jurisdiction to review the instant order because it is neither a final order nor an appealable nonfinal order pursuant to Florida Rule of Appellate Procedure 9.130. See Fla. R.App. P. 9.030(b)(1). Additionally, the appellant’s motion below raised issues that are factually related to issues raised in the complaint and counterclaim, which remain pending in the trial court. See Pace v. Waste Management, Inc. 855 So.2d 1239, 1240 (Fla. 1st DCA 2003) (providing that claims stemming from a single transaction and the same set of facts are related). Therefore, the instant order is not a partial final judgment. Id.
DISMISSED.
ERVIN, BARFIELD, and KAHN, JJ„ concur.